Name: 2005/645/EC: Council Decision of 16 March 2005 on the signature and provisional application of a Protocol to the Euro-Mediterranean Agreement establishing an Association between the European Communities and their Member States, of the one part, and the Kingdom of Morocco, of the other part, to take account of the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic to the European Union
 Type: Decision
 Subject Matter: international affairs;  Africa;  European construction
 Date Published: 2005-09-19; 2006-06-21

 19.9.2005 EN Official Journal of the European Union L 242/1 COUNCIL DECISION of 16 March 2005 on the signature and provisional application of a Protocol to the Euro-Mediterranean Agreement establishing an Association between the European Communities and their Member States, of the one part, and the Kingdom of Morocco, of the other part, to take account of the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic to the European Union (2005/645/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 310, in conjunction with the first sentence of the first subparagraph of Article 300(2) thereof, Having regard to the 2003 Act of Accession, and in particular to Article 6(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) On 10 February 2004 the Council authorised the Commission, on behalf of the European Community and its Member States, to negotiate with Morocco a Protocol amending the Euro-Mediterranean Association Agreement between the European Communities and their Member States, on the one part, and Morocco, on the other part (1), to take account of the accession of the new Member States to the EU. (2) These negotiations have since been completed to the satisfaction of the Commission. (3) Article 12(2) of the Protocol negotiated with Morocco provides for the provisional application of the Protocol before its entry into force. (4) Subject to its possible conclusion at a later date, the Protocol should be signed on behalf of the Community and applied provisionally, HAS DECIDED AS FOLLOWS: Article 1 The President of the Council is hereby authorised to designate the person(s) empowered to sign, on behalf of the European Community and its Member States, the Protocol to the Euro-Mediterranean Agreement establishing an Association between the European Communities and their Member States, of the one part, and the Kingdom of Morocco, of the other part, to take account of the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic to the European Union (2). Article 2 The Protocol shall be applied provisionally from 1 May 2004, subject to its possible conclusion at a later date. Done at Brussels, 16 March 2005. For the Council The President J. ASSELBORN (1) OJ L 70, 18.3.2000, p. 2. (2) See page 2 of this Official Journal. PROTOCOL to the Euro-Mediterranean Agreement establishing an Association between the European Communities and their Member States, of the one part, and the Kingdom of Morocco, of the other part, to take account of the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia, and the Slovak Republic to the European Union THE KINGDOM OF BELGIUM, THE CZECH REPUBLIC, THE KINGDOM OF DENMARK, THE FEDERAL REPUBLIC OF GERMANY, THE REPUBLIC OF ESTONIA, THE HELLENIC REPUBLIC, THE KINGDOM OF SPAIN, THE FRENCH REPUBLIC, IRELAND, THE ITALIAN REPUBLIC, THE REPUBLIC OF CYPRUS, THE REPUBLIC OF LATVIA, THE REPUBLIC OF LITHUANIA, THE GRAND DUCHY OF LUXEMBOURG, THE REPUBLIC OF HUNGARY, THE REPUBLIC OF MALTA, THE KINGDOM OF THE NETHERLANDS, THE REPUBLIC OF AUSTRIA, THE REPUBLIC OF POLAND, THE PORTUGUESE REPUBLIC, THE REPUBLIC OF SLOVENIA, THE REPUBLIC OF SLOVAKIA, THE REPUBLIC OF FINLAND, THE KINGDOM OF SWEDEN, THE UNITED KINGDOM OF GREAT BRITAIN AND NORTHERN IRELAND, hereinafter referred to as EC Member States, for the Council of the European Union, and THE EUROPEAN COMMUNITY, hereinafter referred to as the Community, for the Council of the European Union and the European Commission, of the one part, and THE KINGDOM OF MOROCCO, hereinafter referred to as Morocco, of the other part, Whereas the Euro-Mediterranean Agreement establishing an Association between the European Communities and their Member States, of the one part, and the Kingdom of Morocco, of the other part, hereinafter referred to as the Euro-Mediterranean Agreement, was signed in Brussels on 26 February 1996 and came into force on 1 March 2000. Whereas the Treaty concerning the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic to the European Union, hereinafter referred to as the Treaty of Accession, was signed in Athens on 16 April 2003 and entered into force on 1 May 2004. Whereas pursuant to Article 6(2) of the Act annexed to the Treaty of Accession, the accession of the new Contracting Parties to the Euro-Mediterranean Agreement is to be agreed by the conclusion of a protocol to that Agreement. Whereas consultations pursuant to Article 23(2) of the Euro-Mediterranean Agreement have taken place in order to ensure that account has been taken of the mutual interests of the Community and Morocco, HAVE AGREED AS FOLLOWS: Article 1 The Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic hereby become Contracting Parties to the Euro-Mediterranean Agreement establishing an Association between the European Communities and their Member States, of the one part, and the Kingdom of Morocco, of the other part, and shall respectively adopt and take note, in the same manner as the other Member States of the Community, of the texts of the Agreement, as well as of the Joint Declarations, Declarations and Exchanges of Letters. Article 2 To take account of recent institutional developments within the European Union, the Parties agree that, following expiry of the Treaty establishing the European Coal and Steel Community, existing provisions in the Agreement referring to the European Coal and Steel Community shall be deemed to refer to the European Community, which has taken over all rights and obligations contracted by the European Coal and Steel Community. AMENDMENTS TO THE TEXT OF THE EURO-MEDITERRANEAN AGREEMENT INCLUDING ITS ANNEXES AND PROTOCOLS Article 3 Agricultural products Protocols No 1 and 3 to the Euro-Mediterranean Agreement shall be replaced by Protocols 1, including the Annexes thereto, and 3 and the Annex thereto, as they appear in Annexes I and II to this Protocol respectively. Article 4 Rules of origin Protocol 4 is hereby amended as follows: 1. Article 19(4) shall be replaced by the following: 4. Movement certificates EUR.1 issued retrospectively must be endorsed with one of the following phrases: ES EXPEDIDO A POSTERIORI  CS VYSTAVENO DODATEÃ NÃ   DA UDSTEDT EFTERFÃLGENDE  DE NACHTRÃ GLICH AUSGESTELLT  ET TAGANTJÃ RELE VÃ LJA ANTUD  EL Ã Ã Ã Ã ÃÃ Ã  Ã Ã  Ã ¤Ã ©Ã  Ã ¥Ã £Ã ¤Ã Ã ¡Ã ©Ã   EN ISSUED RETROSPECTIVELY  FR DÃ LIVRÃ  A POSTERIORI  IT RILASCIATO A POSTERIORI  LV IZSNIEGTS RETROSPEKTÃ ªVI  LT RETROSPEKTYVUSIS IÃ DAVIMAS  HU KIADVA VISSZAMENÃ LEGES HATÃ LLYAL  MT MAÃ ¦RUÃ RETROSPETTIVAMENT  NL AFGEGEVEN A POSTERIORI  PL WYSTAWIONE RETROSPEKTYWNIE  PT EMITIDO A POSTERIORI  SL IZDANO NAKNADNO  SK VYDANÃ  DODATOÃ NE  FI ANNETTU JÃ LKIKÃ TEEN  SV UTFÃ RDAT I EFTERHAND  AR   . 2. Article 20(2) shall be replaced by the following: 2. The duplicate issued in this way must be endorsed with one of the following words: ES DUPLICADO  CS DUPLIKÃ T  DA DUPLIKAT  DE DUPLIKAT  ET DUPLIKAAT  EL Ã Ã Ã ¤ÃÃ Ã ¡Ã Ã ¦Ã   EN DUPLICATE  FR DUPLICATA  IT DUPLICATO  LV DUBLIKÃTS  LT DUBLIKATAS  HU MÃ SODLAT  MT DUPLIKAT  NL DUPLICAAT  PL DUPLIKAT  PT SEGUNDA VIA  SL DVOJNIK  SK DUPLIKÃ T  FI KAKSOISKAPPALE  SV DUPLIKAT  AR   . 3. Article 22(4) shall be replaced by the following: 4. In the cases referred to in paragraph 3(a), one of the following phrases shall be entered in the Remarks  box of the EUR.1 movement certificate: PROCEDIMIENTO SIMPLIFICADO , ZJEDNODUÃ ENÃ  POSTUP , FORENKLET PROCEDURE , VEREINFACHTES VERFAHREN , LIHTSUSTATUD TOLLIPROTSEDUUR , AÃ Ã Ã Ã ¥Ã £Ã ¤Ã Ã ¥Ã Ã Ã Ã  Ã ÃÃ Ã ÃÃ Ã Ã £ÃÃ  , SIMPLIFIED PROCEDURE , PROCÃ DURE SIMPLIFIÃ E , PROCEDURA SEMPLIFICATA , VIENKÃRÃ OTA PROCEDÃ ªRA , SUPAPRASTINTA PROCEDURA , EGYSZERÃ °SÃ TETT ELJÃ RÃ S , PROCEDURA SIMPLIFIKATA , VEREENVOUDIGDE PROCEDURE , PROCEDURA UPROSZCZONA , PROCEDIMENTO SIMPLIFICADO , POENOSTAVLJEN POSTOPEK , ZJEDNODUÃ ENÃ  POSTUP , YKSINKERTAISTETTU MENETTELY , FÃ RENKLAT FÃ RFARANDE ,  . Article 5 Chairing of the Association Committee The first subparagraph of Article 82(3) shall be replaced by the following: 3. The Association Committee shall be chaired in turn by a representative of the Commission of the European Communities and by a representative of the Government of the Kingdom of Morocco. TRANSITIONAL PROVISIONS Article 6 Proofs of origin and administrative cooperation 1. Proofs of origin properly issued by either Morocco or a new Member State in the framework of preferential agreements or autonomous arrangements applied between them shall be accepted in the respective countries, provided that: (a) the acquisition of such origin confers preferential tariff treatment on the basis of either the preferential tariff measures contained in the Euro-Mediterranean Agreement or in the Community scheme of generalised tariff preferences; (b) the proof of origin and the transport documents were issued no later than the day before the date of accession; (c) the proof of origin is submitted to the customs authorities within the period of four months from the date of accession. Where goods were declared for importation in either Morocco or a new Member State, prior to the date of accession, under preferential agreements or autonomous arrangements applied between Morocco and that new Member State at that time, proof of origin issued retrospectively under those agreements or arrangements may also be accepted provided that it is submitted to the customs authorities within a period of four months from the date of accession. 2. Morocco and the new Member States are authorised to retain the authorisations conferring the status of approved exporters in the framework of preferential agreements or autonomous arrangements applied between them, provided that: (a) such a provision is also provided for in the agreement concluded between Morocco and the Community prior to the date of accession; (b) the approved exporter applies the rules of origin in force under that agreement. These authorisations shall be replaced, no later than one year after the date of accession, by new authorisations issued under the conditions of the Agreement. 3. Requests for subsequent verification of proof of origin issued under the preferential agreements or autonomous arrangements referred to in paragraphs 1 and 2 above shall be accepted by the competent customs authorities of either Morocco or the new Member States for a period of three years after the issue of the proof of origin concerned and may be made by those authorities for a period of three years after acceptance of the proof of origin submitted to those authorities in support of an import declaration. Article 7 Goods in transit 1. The provisions of the Agreement may be applied to goods exported either from Morocco to one of the new Member States or from one of the new Member States to Morocco, which comply with the provisions of Protocol 4 and which, on the date of accession, are either en route or in temporary storage, in a customs warehouse or in a free zone in Morocco or in that new Member State. 2. Preferential treatment may be granted in such cases, subject to the submission to the customs authorities of the importing country, within four months from the date of accession, of a proof of origin issued retrospectively by the customs authorities of the exporting country. GENERAL AND FINAL PROVISIONS Article 8 Under this Protocol it is agreed that no claim, request or referral can be submitted and no concession pursuant to GATT Articles XXIV.6 and XXVIII can be modified or withdrawn in relation to this enlargement of the Community. Article 9 For 2004, the volumes of the new tariff quotas and reference quantities and increases in the volume of existing tariff quotas will be calculated as a pro rata of the basic volumes, taking into account the part of the period elapsed before the application of this Protocol. Article 10 This Protocol shall form an integral part of the Euro-Mediterranean Agreement. The Annexes to this Protocol shall form an integral part thereof. Article 11 1. This Protocol shall be approved by the Community, by the Council of the European Union on behalf of the Member States, and by Morocco in accordance with their own procedures. 2. The instruments of approval shall be deposited with the General Secretariat of the Council of the European Union. Article 12 1. This Protocol shall enter into force on the first day of the first month following the date of the deposit of the last instrument of approval. 2. The provisions of this Protocol shall apply from 1 May 2004. Article 13 This Protocol shall be drawn up in duplicate in each of the official languages of the Contracting Parties, each of these texts being equally authentic. Article 14 The text of the Euro-Mediterranean Agreement, including the annexes and protocols forming an integral part thereof, and the Final Act together with the declarations annexed thereto shall be drawn up in the Czech, Estonian, Hungarian, Latvian, Lithuanian, Maltese, Polish, Slovak and Slovenian languages and these texts shall be authentic in the same way as the original texts. The Association Council shall approve these texts. Hecho en Luxemburgo, el treinta y uno de mayo del dos mil cinco. V Lucemburku dne tÃ icÃ ¡tÃ ©ho prvnÃ ­ho kvÃ tna dva tisÃ ­ce pÃ t. UdfÃ ¦rdiget i Luxembourg den enogtredivte maj to tusind og fem. Geschehen zu Luxemburg am einunddreiÃ igsten Mai zweitausendfÃ ¼nf. Kahe tuhande viienda aasta maikuu kolmekÃ ¼mne esimesel pÃ ¤eval Luxembourgis. Ã Ã ³Ã ¹Ã ½Ã µ Ã Ã Ã ¿ Ã Ã ¿Ã Ã ¾Ã µÃ ¼Ã ²Ã ¿Ã Ã Ã ³Ã ¿, Ã Ã Ã ¹Ã  Ã Ã Ã ¹Ã ¬Ã ½Ã Ã ± Ã ¼Ã ¯Ã ± Ã Ã ±Ã Ã ¿Ã Ã ´Ã Ã ¿ Ã Ã ¹Ã »Ã ¹Ã ¬Ã ´Ã µÃ  ÃÃ ­Ã ½Ã Ã µ. Done at Luxembourg on the thirty-first day of May in the year two thousand and five. Fait Ã Luxembourg, le trente-et-un mai deux mille cinq. Fatto a Lussembourgo, addi trentuno maggio duemilacinque. LuksemburgÃ , divtÃ «kstoÃ ¡ piektÃ  gada trÃ «sdesmit pirmajÃ  maijÃ . Priimta du tÃ «kstanÃ iai penktÃ ³ metÃ ³ geguÃ ¾Ã s trisdeÃ ¡imt pirmÃ dienÃ Liuksemburge. Kelt Luxembourgban, a kettÃ ezer Ã ¶tÃ ¶dik Ã ©v mÃ ¡jus harmincegyedik napjÃ ¡n. MagÃ §mul fil-Lussemburgu, fil-wieÃ §ed u tletin jum ta Mejju tas-sena elfejn u Ã §amsa. Gedaan te Luxemburg, de eenendertigste mei tweeduizend vijf. SporzÃ dzono w Luksemburgu dnia trzydziestego pierwszego maja roku dwutysiÃcznego piÃ tego. Feito en Luxemburgo, em trinta e um de Maio de dois mil e cinco. V Luxembourgu, enaintridesetega maja leta dva tisoÃ  pet. V Luxemburgu, dÃ a tridsiateho prvÃ ©ho mÃ ¡ja dvetisÃ ­cpÃ ¤t. Tehty Luxemburgissa kolmantenakymmenentenÃ ¤ensimmÃ ¤osenÃ ¤ pÃ ¤ivÃ ¤nÃ ¤ toukokuuta vuonna kaksituhattaviisi. Som skedde i Luxemburg den trettiofÃ ¶rsta maj tjugohundrafem. Por los Estados miembros Za Ã lenskÃ © stÃ ¡ty For medlemsstaterne FÃ ¼r die Mitgliedstaaten Liikmesriikide nimel Ã Ã ¹Ã ± Ã Ã ± Ã ºÃ Ã ¬Ã Ã · Ã ¼Ã ­Ã »Ã · For the Member States Pour les Ã tats membres Per gli Stati membri DalÃ «bvalstu vÃ rdÃ  ValstybiÃ ³ nariÃ ³ vardu A tagÃ ¡llamok rÃ ©szÃ ©rÃ l GÃ §all-Istati Membri Voor de lidstaten W imieniu PaÃ stw CzÃ onkowskich Pelos Estados-Membros Za Ã lenskÃ © Ã ¡tÃ ¡ty Za drÃ ¾ave Ã lanice JÃ ¤senvaltioiden puolesta PÃ ¥ medlemsstaternas vÃ ¤gnar Por la Comunidad Europea Za EvropskÃ © spoleÃ enstvÃ ­ For Det EuropÃ ¦iske FÃ ¦llesskab FÃ ¼r die EuropÃ ¤ische Gemeinschaft Euroopa Ã henduse nimel Ã Ã ¹Ã ± Ã Ã ·Ã ½ Ã Ã Ã Ã ÃÃ ±Ã Ã ºÃ ® Ã Ã ¿Ã ¹Ã ½Ã Ã Ã ·Ã Ã ± For the European Community Pour la CommunautÃ © europÃ ©enne Per la ComunitÃ europea Eiropas Kopienas vÃ rdÃ  Europos bendrijos vÃ rdÃ  az EurÃ ³pai KÃ ¶zÃ ¶ssÃ ©g rÃ ©szÃ ©rÃ l GÃ §all-KomunitÃ Ewropea Voor de Europese Gemeenschap W imieniu WspÃ ³lnoty Europejskiej Pela Comunidade Europeia Za EurÃ ³pske spoloÃ enstvo Za Evropsko skupnost Euroopan yhteisÃ ¶n puolesta PÃ ¥ Europeiska gemenskapens vÃ ¤gnar Por el Reino de Marruecos Za MarockÃ © krÃ ¡lovstvÃ ­ For Kongeriget Marokko FÃ ¼r das KÃ ¶nigreich Marokko Maroko Kuningriigi nimel Ã Ã ¹Ã ± Ã Ã ¿ Ã Ã ±Ã Ã ¯Ã »Ã µÃ ¹Ã ¿ Ã Ã ¿Ã Ã Ã ±Ã Ã Ã ºÃ ¿Ã For the Kingdom of Morocco Pour le Royaume du Maroc Per il Regno del Marocco Marokas Karalistes vÃ rdÃ  Maroko KaralystÃ s vardu A MarokkÃ ³i KirÃ ¡lysÃ ¡g nevÃ ©ben GÃ §ar-Renju tal-Marokk Voor het Koninkrijk Marokko W imieniu KrÃ ³lestwa Maroka Pelo Reino de Marrocos Za MarockÃ © krÃ ¡Ã ¾ovstvo Za Kraljevino Maroko Marokon kuningaskunnan puolesta PÃ ¥ Konungariket Marockos vÃ ¤gnar ANNEX I PROTOCOL 1 concerning the arrangements applicable to imports into the Community of agricultural products originating in Morocco Article 1 1. The products listed in Annex 1A, originating in Morocco, shall be admitted for import into the Community in accordance with the conditions set out below and in the Annex. 2. Import duties shall be either eliminated or reduced by the percentage indicated in respect of each product in column (a) of Annex 1A. Where the Common Customs Tariff provides for the application of ad valorem customs duties and a specific customs duty in respect of certain products marked by an asterisk in column (a) or (c), the rates of reduction shown in column (a) and in column (c), as referred to in paragraph 3, shall apply only to the ad valorem customs duty. 3. The customs duties shall be eliminated in respect of certain products within the limits of the tariff quotas shown against them in column (b) of Annex 1A. The Common Customs Tariff duties in respect of the quantities imported in excess of the quotas shall be reduced at the rates indicated in column (c) of that Annex. 4. For CN codes 0705 19 00, 0705 29 00, 0706 10 00 and 0706 90 a reference quantity indicated in column (d) shall be set. Should the volume of imports of these products exceed the reference quantity, the Community, having regard to an annual review of trade flows which it shall carry out, may make these products subject to a Community tariff quota, the volume of which shall be equal to the reference quantity. In such a case, for quantities imported in excess of the quota, the Common Customs Tariff duty shall be applied in full. 5. For the first year of application of the Agreement, except for tomatoes falling within CN code 0702 00 00, the volumes of the tariff quotas for which the quota period began before the entry into application of this agreement shall be calculated as a pro rata of the basic volumes, taking into account the part of the period which elapsed before this date. 6. For some of the products listed in Annex 1A and indicated in column (d), the quotas shall be increased from 1 January 2004 to 1 January 2007 on the basis of four equal instalments, each corresponding to 3 % of the quota amounts. 7. If the Community reduces the most-favoured-nation duties it applies, the phasing-out of tariffs as indicated in columns (a) and (c) shall apply to the said reduced duties. Article 2 1. For fresh or chilled tomatoes falling within CN code 0702 00 00, for each period from 1 October to 31 May, hereinafter called marketing years, under the following tariff quotas and subject to paragraph 2: (tonnes) Marketing year 2003/2004 2004/2005 2005/2006 2006/2007 and following years Basic monthly quotas October 10000 10600 10600 10600 November 26000 27700 27700 27700 December 30000 31300 31300 31300 January 30000 31300 31300 31300 February 30000 31300 31300 31300 March 30000 31300 31300 31300 April 15000 16500 16500 16500 May 4000 5000 5000 5000 Total 175000 185000 185000 185000 Additional quota (from 1 November to 31 May) Line A 15000 28000 38000 48000 Line B 15000 8000 18000 28000 (a) ad valorem customs duties shall be eliminated, (b) the entry price level from which specific duties will be reduced to zero, hereinafter called the agreed entry price, shall be EUR 461 per tonne. 2. When the total quantity of tomatoes originating in Morocco released for free circulation in the Community during a given marketing year does not exceed the sum of the basic monthly quotas and the additional quota applicable for that marketing year, the additional quota for the following marketing year shall be that indicated at line A in paragraph 1 above. Where that condition is not met during a given marketing year, the additional quota for the following year shall be that indicated at line B in paragraph 1 above. However, a maximum tolerance of 1 % shall be accepted for the purpose of assessing whether this condition has been met. 3. Morocco undertakes to ensure that no more than 30 % of this additional quota is used during any one month. 4. Drawings on the basic monthly tariff quotas shall be stopped on 15 January for the months from October to December each marketing year and on the second working day after 1 April for the months from January to March. The following working day, the Commission shall determine the unused quantities under the basic monthly quotas concerned, and these shall be transferred to the additional quota for that marketing year. From the above dates, all retroactive applications under one of the basic monthly tariff quotas which has been closed and any unused quantities to be returned to those quotas shall be taken from or placed in the additional tariff quota for the marketing year concerned. 5. Morocco shall notify the Commission of weekly exports to the Community within a space of time which allows precise and accurate reporting. That space of time must not exceed 15 days. Article 3 For the products listed below, the agreed entry price level from which specific duties will be reduced to zero during the periods indicated shall be those set out below, and the ad valorem customs duties shall be eliminated for the quantities and periods fixed in this Article. Product Quantity (tonnes) Period Agreed entry price Cucumbers CN 0707 00 05 6 200 1.11  31.5 EUR 449 Artichokes CN 0709 10 00 500 1.11  31.12 EUR 571 Courgettes CN 0709 90 70 20 000 1.10  31.1 1.2  31.3 1.4  20.4 EUR 424 EUR 413 EUR 424 Fresh oranges CN ex08 05 10 306 800 1.12  31.5 EUR 264 Fresh clementines CN ex08052010 143 700 1.11  end of February EUR 484 Article 4 For the products referred to in Articles 2 and 3:  if the entry price of a particular consignment is 2 %, 4 %, 6 % or 8 % below the agreed entry price, the specific customs duty under the quota shall be 2 %, 4 %, 6 % or 8 % of the agreed entry price;  if the entry price of a particular consignment is below 92 % of the agreed entry price, the specific customs duty bound in the WTO shall apply;  these agreed entry prices shall be reduced in the same proportions and at the same pace as the entry prices bound in the WTO. Article 5 1. The aim of the specific arrangements provided for in Articles 2 and 3 of this Protocol shall be to preserve the level of Morocco's traditional exports to the Community and to avoid disturbing Community markets. 2. In order to ensure that the aim described in the first paragraph and Articles 2 and 3 is fully achieved and to improve market stability and continuity of supply, the two Parties shall hold consultations during the second quarter of each year, or at any time if one of the Parties so requests, no more than three working days after such a request. Consultations shall cover trade during the previous marketing year and the outlook for the coming marketing year, in particular the market situation, production forecasts, estimated production and export prices and possible market developments. Where necessary, the Parties shall take the necessary steps to ensure that the aim described in the first paragraph of this Article and in Articles 2 and 3 is fully achieved. Article 6 Without prejudice to other provisions of this Agreement, if, given the particular sensitivity of the agricultural markets, imports of products originating in Morocco which are the subject of concessions granted under this Protocol cause serious disturbance to Community markets within the meaning of Article 25 of the Agreement, both Parties shall hold consultations immediately to find an appropriate solution. Pending such solution, the Community may take the measures it deems necessary. Article 7 Wine originating in Morocco bearing a registered designation of origin shall be accompanied by a certificate indicating the origin in accordance with the model in Annex IB to this Protocol or by a V I 1 or V I 2 document annotated in accordance with Article 25 of Regulation (EC) No 883/2001 on the certificates and analyses required for imports of wine, grape juice and grape must. ANNEX IA TO PROTOCOL Arrangements applying to imports into the Community of agricultural products originating in Morocco CN code (2) Description of the goods (3) Rate of reduction of MFN customs duty % Tariff quota, annual or for period indicated (tonnes net weight) Reduction of the MFN customs duty beyond the current tariff quotas (%) Specific provisions a b c d 0101 90 19 Horses other than for slaughter 100 ex02 04 Meat of goats, fresh, chilled or frozen, and meat of sheep of the breeds SARDI, TIMAHDIT, BENI GUIL, AKNOUL, DMAN and BENI AHSEN, fresh, chilled or frozen 100 0205 00 Meat of horses, asses, mules or hinnies, fresh, chilled or frozen 100 0208 Other meat and edible meat offal, fresh, chilled or frozen 100 ex06 02 Other live plants (including their roots), cuttings and slips, mushroom spawn, other than roses 100 ex06 02 40 Roses, grafted or not, other than cuttings 100 0603 10 Cut flowers and flower buds, fresh 100 3 000  Article 1(6) 0603 10 10 Roses, from 15 October to 31 May 0603 10 20 Carnations, from 15 October to 31 May 0603 10 40 Gladioli, from 15 October to 31 May 0603 10 50 Chrysanthemums, from 15 October to 31 May 0603 10 30 Orchids, from 15 October to 14 May 100 2 000  Article 1(6) 0603 10 80 Other, from 15 October to 14 May ex06 03 10 Cut flowers and flower buds, fresh 100 50  Article 1(6) ex06031010 Roses, from 1 June to 30 June ex06031020 Carnations, from 1 June to 30 June ex06031040 Gladioli, from 1 June to 30 June ex06031050 Chrysanthemums, from 1 June to 30 June ex07019050 ex07019090 New potatoes, from 1 December to 30 April 100 120 000 40 Article 1(6) 0702 00 00 Tomatoes, fresh or chilled, from 1 October to 31 May 60 (1) (4) Article 2 0702 00 00 Tomatoes, fresh or chilled, from 1 June to 30 September 60 (1) 0703 10 11 0703 10 19 Onions, fresh or chilled, from 15 February to 15 May 100 8 000 60 Article 1(6) ex07099090 Wild onions (Muscari comosum) from 15 February to 15 May 0703 10 90 Shallots, fresh or chilled 100 1 000  Article 1(6) 0703 20 00 Garlic, fresh or chilled 0703 90 00 Leeks and other alliaceous vegetables, fresh or chilled ex07 04 Cabbages, cauliflowers, kale, kohlrabi and other similar edible brassicas, fresh or chilled, excluding Chinese cabbage 100 500  Article 1(6) ex07049090 Chinese cabbage, fresh or chilled 100 200  Article 1(6) 0705 11 00 Cabbage lettuce (head lettuce), fresh or chilled 100 200  Article 1(6) 0705 19 00 Fresh or chilled lettuce (excl. cabbage lettuce) 100  Article 1(6) (Reference quantity 3 000 tonnes) 0705 29 00 Chicory (Chicorium spp.), with the exception of witloof chicory (Chicorium intybus var. foliosum) fresh or chilled 0706 10 00 Carrots and turnips, fresh or chilled 0706 90 Salad beetroot, salsify, celeriac, radishes and similar edible roots, fresh or chilled 0707 00 05 Cucumbers, fresh or chilled, from 1 November to 31 May Article 3 0707 00 05 Cucumbers, fresh or chilled, 1 June to 31 October 100 (1) 0707 00 90 Fresh or chilled gherkins 100 100  Article 1(6) 0708 10 00 Peas (Pisum sativum), fresh or chilled, from 1 October to 30 April 100 0708 20 00 Beans (Vigna spp., Phaseolus spp.), fresh or chilled, from 1 November to 31 May 100 0709 10 00 Artichokes, fresh or chilled, from 1 November to 31 December 30 (1) Article 3 0709 10 00 Artichokes, fresh or chilled, from 1 to 31 October and from 1 January to 31 March 100 (1) 0709 20 00 Asparagus, fresh or chilled, from 1 October to 31 May 100 0709 30 00 Aubergines (eggplants), fresh or chilled, from 1 December to 30 April 100 0709 40 00 Celery other than celeriac, fresh or chilled 100 9 000  Article 1(6) ex07095100 Mushrooms of the genus Agaricus, fresh or chilled, excluding cultivated mushrooms 0709 59 10 Fresh or chilled chanterelles 0709 59 30 Fresh or chilled flap mushrooms ex07095990 Other edible mushrooms, fresh or chilled, other than cultivated mushrooms 0709 70 00 Spinach, New Zealand spinach and orache spinach (garden spinach), fresh or chilled 0709 60 10 Fresh or chilled sweet peppers 100 0709 60 99 Other fruits of the genus Capsicum or Pimenta, fresh or chilled, from 15 November to 30 June 100 0709 90 10 Salad vegetables, other than lettuce (Lactuca sativa) and chicory (Chicorium spp.), fresh or chilled 100 0709 90 31 Olives, fresh or chilled, for uses other than the production of oil (5) 100 0709 90 39 Other olives, fresh or chilled 100 0709 90 20 Fresh or chilled chard (white beet) and cardoons 100 0709 90 40 Fresh or chilled capers 100 0709 90 50 Fresh or chilled fennel 100 0709 90 60 Fresh or chilled sweetcorn 100 0709 90 70 Courgettes, fresh or chilled in the period 1 October to 20 April Article 3 0709 90 70 Courgettes, fresh or chilled, from 21 April to 31 May 60 (1) ex07099090 Other vegetables, fresh or chilled 100 ex07099090 Okra, fresh or chilled, from 15 February to 15 June 100 ex07 10 Frozen vegetables other than peas and other fruits of the genus Capsicum or Pimenta 100 10 000 Article 1(6) 0710 21 00 ex07102900 Peas, uncooked or cooked by steaming or boiling in water, frozen 100 0710 80 59 Fruits of genus Capsicum or Pimeta, uncooked or cooked by steaming or by boiling in water, frozen (excl. sweet peppers) 100 0711 20 10 Olives, provisionally preserved, but unsuitable in that state for consumption, for uses other than the production of oil (5) 100 0711 30 00 Capers, provisionally preserved but unsuitable in that state for consumption 100 0711 40 00 0711 51 00 0711 59 00 0711 90 30 0711 90 50 0711 90 80 0711 90 90 Cucumbers and gherkins, mushrooms, truffles, sweet corn, onions, other vegetables (excluding pimentos) and mixtures of vegetables, provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for consumption 100 600  Article 1(6) 0711 90 10 Fruits of the genus Capsicum or Pimenta, excluding sweet peppers and pimentos, provisionally preserved but unsuitable in that state for consumption 100 ex07 12 Dried vegetables, excluding onions and olives 100 2 000  Article 1(6) 0713 50 00 Broad beans and horse beans 100 ex07139000 Other leguminous vegetables, other than for sowing 100 ex08041000 Dates in immediate containers of a net capacity not exceeding 35 kg 100 0804 20 Figs 100 0804 40 00 Avocados 100 ex08 05 10 Fresh oranges, from 1 December to 31 May 80 (1) Article 3 ex08 05 10 Fresh oranges, from 1 June to 30 November 100 ex08051080 Oranges, other than fresh 100 ex08052010 Fresh clementines, from 1 November to the end of February 80 (1) Article 3 ex08052010 Fresh clementines, from 1 March to 31 October 100 (1) ex08052030 ex08052050 ex08052070 ex08052090 Mandarins (including tangerines and satsumas) fresh; wilkings and similar citrus hybrids, fresh 100 (1) 0805 40 00 Grapefruit, fresh or dried 100 ex08055010 Fresh lemons 100 (1) ex08 05 50 Lemons and limes, other than fresh 100 (1) ex08061010 Table grapes, fresh, from 1 November to 31 July 100 (1) 0807 11 00 Watermelons, fresh, from 1 January to 15 June 100 0807 19 00 Other fresh melons, from 15 October to 31 May 100 0808 20 90 Quinces, fresh 100 1 000 50 0809 10 00 Apricots, fresh 100 (1) (6) 3 500  Article 1(6) 0809 20 Cherries, fresh 0809 30 Peaches, including nectarines, fresh 0809 40 05 Plums, fresh, from 1 November to 30 June 100 (1) 0810 10 00 Strawberries fresh, from 1 November to 31 March 100 0810 10 00 Strawberries fresh, from 1 April to 30 April 100 100 0810 20 10 Raspberries, fresh, from 15 May to 15 July 100 0810 50 00 Kiwi fruit, fresh, from 1 January to 30 April 100 250  Article 1(6) ex08109095 Pomegranates, fresh 100 ex08109095 Prickly pears and medlars, fresh 100 ex08 11 Fruit and nuts, uncooked or cooked by steaming or boiling in water, frozen, not containing added sugar 100 ex08129020 Oranges, finely shredded, provisionally preserved 100 ex08129099 Other citrus fruit, finely shredded, provisionally preserved 100 0813 10 00 Dried apricots 100 0813 40 10 Peaches, including nectarines, dried 100 0813 40 50 Papaws (papayas), dried 100 0813 40 95 Other fruit, dried 100 0813 50 12 0813 50 15 Mixtures of dried fruit, other than prunes 100 0904 12 00 Pepper, crushed or ground 100 0904 20 90 Fruits of the genus Capsicum or of the genus Pimenta, crushed or ground 100 0910 Ginger, saffron, turmeric (curcuma), thyme, bay leaves, curry and other spices 100 1209 91 90 Other vegetable seeds (7) 100 1209 99 99 Other seeds or fruit for sowing (7) 100 1211 90 30 Tonquin beans 100 1212 10 Locust beans, including locust bean seeds 100 ex13 02 20 Pectic substances and pectinates 25 1509 Olive oil and its fractions whether or not refined, but not chemically modified 100 3 500  Article 1(6) 1510 00 Other oils and their fractions, obtained solely from olives, whether or not refined, but not chemically modified, including blends of these oils or fractions with oils or fractions of heading 1509 ex20011000 Cucumbers, prepared or preserved by vinegar or acetic acid, without added sugar 100 ex20011000 Gherkins, prepared or preserved by vinegar or acetic acid 100 10 000 (net weight drained)  Article 1(6) ex20019093 Onions, prepared or preserved by vinegar or acetic acid, without added sugar 100 2001 90 20 Fruit of genus Capsicum, prepared or preserved by vinegar or acetic acid (excluding sweet peppers and pimentos) 100 ex20019050 Mushrooms, prepared or preserved by vinegar or acetic acid, without added sugar 100 ex20019065 Olives, prepared or preserved by vinegar or acetic acid, without added sugar 100 ex20019070 Sweet peppers or pimentos, prepared or preserved by vinegar or acetic acid, without added sugar 100 ex20019099 Other vegetables, fruit, nuts and other edible parts of plants, prepared or preserved by vinegar or acetic acid, not containing sugar 100 2002 10 10 Tomatoes, peeled 100 2002 90 Tomatoes, prepared or preserved otherwise than by vinegar or acetic acid (other than tomatoes whole or in pieces) 100 2 000  Article 1(6) 2003 10 20 2003 10 30 Mushrooms of the genus Agaricus, prepared or preserved otherwise than by vinegar or acetic acid 100 2003 20 00 Truffles, prepared or preserved otherwise than by vinegar or acetic acid 100 2003 90 00 Other mushrooms, prepared or preserved otherwise than by vinegar or acetic acid 100 2004 10 99 Other potatoes, prepared or preserved otherwise than by vinegar or acetic acid, frozen 100 ex20049030 Capers and olives, prepared or preserved otherwise than by vinegar or acetic acid, frozen 100 2004 90 50 Peas (Pisum sativum) and green beans, prepared or preserved otherwise than by vinegar or acetic acid, frozen 100 10 500 20 Article 1(6) 2005 40 00 Peas (Pisum Sativum), prepared or preserved otherwise than by vinegar or acetic acid, not frozen 2005 59 00 Other beans, prepared or preserved otherwise than by vinegar or acetic acid, not frozen 2004 90 98 Other vegetables prepared or preserved otherwise than by vinegar or acetic acid, frozen 100 2005 10 00 Homogenised vegetables prepared or preserved otherwise than by vinegar or acetic acid, not frozen: 100 2005 20 20 Potatoes, thinly sliced, cooked in fat or oil, whether or not salted or flavoured, in airtight packings, suitable for direct consumption 100 2005 20 80 Other potatoes, prepared or preserved otherwise than by vinegar or acetic acid, not frozen 100 2005 51 00 Beans, shelled, prepared or preserved otherwise than by vinegar or acetic acid, not frozen 100 2005 60 00 Asparagus, prepared or preserved otherwise than by vinegar or acetic acid, not frozen 100 2005 70 Olives, prepared or preserved otherwise than by vinegar or acetic acid, not frozen 100 2005 90 10 Fruit of the genus Capsicum, other than sweet peppers or pimentos, prepared or preserved otherwise than by vinegar or acetic acid, not frozen 100 2005 90 30 Capers, prepared or preserved otherwise than by vinegar or acetic acid, not frozen 100 2005 90 50 Globe artichokes, prepared or preserved otherwise than by vinegar or acetic acid, not frozen 100 2005 90 60 Carrots, prepared or preserved otherwise than by vinegar or acetic acid, not frozen 100 2005 90 70 Mixtures of vegetables, prepared or preserved otherwise than by vinegar or acetic acid, not frozen 100 2005 90 80 Other vegetables, prepared or preserved otherwise than by vinegar or acetic acid, not frozen 100 2007 10 91 Homogenised preparations of tropical fruit 100 2007 10 99 Other homogenised preparations 100 2007 91 90 Citrus fruit, other 100 2007 99 91 Apple purÃ ©e, including compotes 100 2007 99 98 Jams, fruit jellies, marmalades, fruit or nut puree and fruit or nut pastes, other 100 2008 30 51 2008 30 71 ex20083090 Grapefruit segments 80 Mandarins (including tangerines and satsumas), finely shredded; clementines, wilkings and other similar citrus hybrids, finely shredded ex20083055  in immediate packings of a net content exceeding 1 kg 100 ex20083075  in immediate packings of a net content not exceeding 1 kg 80 ex20083059 ex20083079 Oranges and lemons, finely shredded 80 ex20083090 Citrus fruit, finely shredded 80 ex20083090 Citrus pulp 40 2008 50 61 2008 50 69 Apricots, otherwise prepared or preserved, without added spirit but containing added sugar, in immediate packings of a net content exceeding 1 kg 100 10 000 20 Article 1(6) 2008 50 71 2008 50 79 Apricots, otherwise prepared or preserved, without added spirit, containing added sugar, in immediate packings of a net content not exceeding 1 kg 100 5 000  Article 1(6) ex20085092 ex20085094 Apricot halves, otherwise prepared or preserved, without either added spirit or added sugar, in immediate packings of 4,5 kg or more 100 ex20085092 ex20085094 Apricot pulp, otherwise prepared or preserved, without either added spirit or added sugar, in immediate packings of 4,5 kg or more 100 10 000 50 Article 1(6) 2008 50 99 Apricots, otherwise prepared or preserved, without either added spirit or added sugar, in immediate packings of a net content of less than 4,5 kg 100 7 200 50 Article 1(6) ex20087098 Peach and nectarine halves, otherwise prepared or preserved, without either added spirit or added sugar, in immediate packings of a net content of less than 4,5 kg ex20087092 ex20087098 Peach and nectarine halves, otherwise prepared or preserved, without either added spirit or added sugar, in immediate packings of a net content of 4,5 kg or more 50 2008 80 50 Strawberries, otherwise prepared or preserved, without added spirit but containing added sugar, in immediate packings of a net content exceeding 1 kg 100 2008 92 51 2008 92 59 2008 92 72 2008 92 74 2008 92 76 2008 92 78 Mixtures of fruits, without added spirit, containing added sugar 100 100 55 Article 1(6) 2009 11 2009 12 00 2009 19 Orange juice 100 (1) 50 000 70 (1) Article 1(6) 2009 21 00 2009 29 11 2009 29 19 2009 29 91 2009 29 99 Grapefruit juice 100 (1) 1 000 70 (1) Article 1(6) 2009 39 11 2009 39 19 Juice of other single fruit 100 (1) ex20093111 ex20093119 ex20093931 ex20093939 Juice of all other citrus fruit, other than lemon juice 100 ex22 04 Wine of fresh grapes 100 95 200 hl  Article 1(6) ex22042179 ex22042180 ex22042183 ex22042184 Wines bearing one of the following designations of origin: Berkane, SaÃ ¯s, Beni M'Tir, Gerrouane, Zemmour and Zennata, in containers holding 2 litres or less, of an actual alcoholic strength not exceeding 15 % vol. 100 56 000 hl  Article 1(6) ex23 02 Brans, sharps and other residues, whether or not in the form of pellets, derived from the sifting, milling or other working of cereals or of leguminous plants, other than maize or rice 100 ANNEX IB TO PROTOCOL 1 Joint declaration The Parties hereby agree to review the situation regarding the tariff preferences established in Protocol 3, in particular for the following products: animal and vegetable oils and fats falling within CN codes 1515 19 10, 1515 90 60, 1515 90 99, 1516 10 90, 1516 20 95, 1516 20 96 and 1516 20 98 and beet sugar falling within CN code 1701 12 90, in accordance with the objective provided for in Article 16 of the Association Agreement. Joint declaration The Parties note that this Agreement shall be applied by the Kingdom of Morocco by means of a tendering procedure for import licences for the purposes of managing the preferential quotas. If the tendering arrangements are changed or if a system of direct payments is introduced, the Parties agree to hold consultations under Article 20 of the Association Agreement. (1) The rate of reduction applies only to the ad valorem customs duty. (2) CN codes corresponding to Regulation (EC) No 1789/2003 (OJ L 281, 30.10.2003, p. 1). (3) Without prejudice to the rules for the interpretation of the combined nomenclature, the description of the products is deemed to be indicative only, the preferential scheme being determined, for the purposes of this Annex, by the coverage of the CN codes. Where ex CN codes are indicated, the preferential scheme is to be determined by application of the CN code and corresponding description taken together. (4) Application of this concession is suspended until the date provided for in Article 18 of this Agreement for the application of new liberalisation measures. (5) Entry under this subheading is subject to the conditions laid down in the relevant Community provisions (see Articles 291 to 300 of Regulation (EEC) No 2454/93 (OJ L 253, 11.10.1993, p. 1) and subsequent amendments). (6) For fresh cherries, the rate of reduction shall apply to the minimum specific customs duty. (7) This concession applies only to those seeds covered by the provisions of the Directives on the marketing of seeds and plants. ANNEX II PROTOCOL 3 Concerning the arrangements applicable to imports into Morocco of agricultural products originating in the Community Article 1 1. The import duties on imports into Morocco of products originating in the Community as listed in the Annex hereto shall be as set in column (a) of the Annex. The successive reductions provided for in this Agreement shall be made by the percentages indicated in columns (c), (e), (g), (i) and (k) for the quantities covered by the tariff quotas indicated in columns (b), (d), (f), (h) and (j). 2. Without prejudice to paragraph 3, if any erga omnes tariff reduction is applied after this Agreement has been signed, the reduced duty shall replace the duties indicated in column (a) of the Annex for the purposes of paragraph 1 as from the date when that reduction is applied. 3. For products falling within CN code ex10019099 as referred to in the Annex, the duty indicated in column (a) of the Annex shall be that applied on 1 October 2003 and shall remain at or below that level for the purposes of calculating the tariff reduction. If the duty concerned is reduced on an erga omnes basis after that date, the percentage indicated in columns (c), (e), (g), (i) and (k) shall be adjusted according to the following rules:  if the duty is reduced on an erga omnes basis, the percentage shall be increased by 0,275 % per percentage point of reduction;  if the duty is subsequently increased on an erga omnes basis, the percentage shall be reduced by 0,275 % per percentage point of increase;  if the duty is again adjusted either upwards or downwards, the percentage resulting from the application of the previous indents shall be adjusted using the relevant formula. Article 2 1. For cereals falling within CN code ex10019099, the tariff quota shall be fixed as stipulated in the footnote on page 2 of the Annex on the basis of Moroccan output during the current year, as estimated and published by the Moroccan authorities during May. The quota will be adapted if necessary at the end of July in the light of a communication from the Moroccan authorities fixing the definitive volume of Moroccan output. However, the result of any such adjustment must be adjusted by common accord between the Parties either upwards or downwards by 5 % depending on the outcome of the consultations referred to in paragraph 2. The above tariff quota shall not apply during June and July. During the consultations provided for in the following paragraph, the Parties shall agree to consider whether to extend the timetable in the light of the forecasts for the Moroccan market. However, any extension may not go beyond 31 August. 2. For the purposes of managing the provisions set out in paragraph 1, and in order to ensure supplies to the Moroccan market as well as the stability and continuity of that market and to stabilise prices on the Moroccan market and preserve traditional trade flows, the following cooperation arrangements shall apply in the cereals sector. Before the beginning of each marketing year, no later than the second half of May, the parties shall hold consultations. The purpose of these consultations will be to discuss the market situation for cereals including, in particular, production forecasts for Moroccan common wheat, the situation of stocks, consumption, producer and export prices and possible market development as well as possibilities of adapting supply to demand. 3. If, after the entry into force of this Agreement, Morocco grants a larger tariff reduction on cereals falling within CN code ex10019099 to a third country under an international agreement, Morocco undertakes to grant the same tariff reduction to the Community as an autonomous measure. Article 3 Without prejudice to other provisions of this Agreement, if, given the particular sensitivity of the agricultural markets, imports of products originating in the Community which are the subject of concessions granted under this Protocol, cause serious disturbance to the Moroccan market within the meaning of Article 25 of the Agreement, both Parties shall hold consultations immediately to find an appropriate solution. Pending such solution, Morocco may take the measures it deems necessary. ANNEX TO PROTOCOL 3 Arrangements applicable to imports into Morocco of agricultural products originating in the Community CN code (6) Description of products Customs duties on imports (%) 2003 2004 2005 2006 2007 and following years Quota (tonnes) Reduction in customs duties (%) Quota (tonnes) Reduction in customs duties (%) Quota (tonnes) Reduction in customs duties (%) Quota (tonnes) Reduction in customs duties (%) Quota (tonnes) Reduction in customs duties (%) a b c d e f g h i j k ex01 02 10 Pure-bred bovine animals for breeding (excluding cows) 2,5 5 000 100,0 5 000 100,0 5 000 100,0 5 000 100,0 5 000 100,0 0105 11 Fowl of the species Gallus domesticus weighing not more than 185 g 2,5 600 100,0 600 100,0 600 100,0 600 100,0 600 100,0 ex02 02 20 Beef and veal cuts with bone in, frozen, excluding compensated quarters 254,0 4 000 82,3 4 000 82,3 4 000 82,3 4 000 82,3 4 000 82,3 0207 12 Fowls of the species Gallus domesticus, not cut in pieces, frozen 110,0 200 27,3 200 27,3 200 27,3 200 27,3 200 27,3 ex02072710 Boneless turkey cuts, frozen, ground 60,0 770 36,7 770 36,7 840 40,0 910 43,3 1 000 46,7 0207 27 30 Whole turkey wings, with or without tips, frozen 110,0 60 13,6 70 13,6 80 18,2 90 22,7 100 27,3 0207 27 50 Turkey breasts and cuts thereof, with bone in, frozen 0207 27 60 Turkey drumsticks and cuts thereof, with bone in, frozen 0207 27 70 Turkey legs and cuts thereof, with bone in, frozen, other than drumsticks and cuts thereof 0207 27 80 Other turkey cuts, with bone in, frozen 0401 30 Cream, of a fat content by weight exceeding 6 % 109,0 1 000 88,5 1 000 88,5 1 000 88,5 1 000 88,5 1 000 88,5 0402 10 11 Milk and cream in powder, granules or other solid form, of a fat content by weight not exceeding 1,5 %, not containing added sugar or other sweeteners, in immediate packings of a net content not exceeding 2,5 kg 109,0 4 000 72,5 4 000 72,5 4 300 72,5 4 600 72,5 4 800 72,5 0402 10 19 Milk and cream in powder, granules or other solid form, of a fat content by weight not exceeding 1,5 %, not containing added sugar or other sweeteners, in immediate packings of a net content exceeding 2,5 kg 60,0 50 50 50 50 50 0402 21 11 Milk and cream in powder, granules or other solid form, of a fat content by weight exceeding 1,5 %, not containing added sugar or other sweeteners, in immediate packings of a net content not exceeding 2,5 kg 109,0 3 200 20,2 3 200 20,2 3 200 20,2 3 200 20,2 3 200 20,2 0402 21 19 Milk and cream in powder, granules or other solid form, of a fat content by weight exceeding 11 % but not exceeding 27 %, not containing added sugar or other sweeteners, in immediate packings of a net content exceeding 2,5 kg 0402 21 91 Milk and cream in powder, granules or other solid form, of a fat content by weight exceeding 27 %, not containing added sugar or other sweeteners, in immediate packings of a net content not exceeding 2,5 kg 0402 21 99 Milk and cream in powder, granules or other solid form, of a fat content by weight exceeding 27 %, not containing added sugar or other sweeteners, in immediate packings of a net content exceeding 2,5 kg 0402 91 31 Milk and cream, concentrated, not containing added sugar or other sweeteners, of a fat content by weight exceeding 8 % but not exceeding 10 %, in immediate packings of a net content not exceeding 2,5 kg (excluding milk and cream in powder, granules or other solid form, of a fat content by weight exceeding 1,5 %) 109,0 2 600 24,8 2 600 24,8 2 600 29,4 2 600 33,9 2 600 38,6 0402 91 59 Milk and cream, concentrated, not containing added sugar or other sweeteners, of a fat content by weight exceeding 10 % but not exceeding 45 %, in immediate packings of a net content exceeding 2,5 kg (excluding milk and cream in powder, granules or other solid form, of a fat content by weight exceeding 1,5 %) 0402 91 99 Milk and cream, concentrated, not containing added sugar or other sweeteners, of a fat content by weight exceeding 45 %, in immediate packings of a net content exceeding 2,5 kg (excluding milk and cream in powder, granules or other solid form, of a fat content by weight exceeding 1,5 %) 0402 99 Milk and cream, concentrated, containing added sugar or other sweeteners 109,0 1 000 90,9 1 000 90,9 1 000 90,9 1 000 90,9 1 000 90,9 0403 90 11 0403 90 19 0403 90 31 0403 90 39 0403 90 51 0403 90 59 Buttermilk, curdled milk and cream, kephir and other fermented or acidified milk and cream, not flavoured nor containing added fruit, nuts or cocoa 109,0 300 74,3 300 74,3 300 76,1 300 78,0 300 79,8 0404 10 Whey and modified whey, whether or not concentrated or containing added sugar or other sweetening matter 17,5 1 000 100,0 1 000 100,0 1 000 100,0 1 000 100,0 1 000 100,0 0405 10 Butter 32,5 8 200 69,2 8 200 69,2 8 500 69,2 8 700 69,2 9 000 69,2 0405 20 Dairy spreads 50,0 80,0 80,0 80,0 80,0 80,0 0405 90 Other fats and oils derived from milk 17,5 42,8 42,8 42,8 42,8 42,8 0406 20 Grated or powered cheese of all kinds 75,0 100 41,3 100 41,3 100 49,3 100 57,3 100 65,3 0406 30 Processed cheese, not grated or powdered 75,0 100 41,3 100 41,3 100 49,3 100 57,3 100 65,3 0406 40 Blue-veined cheese 75,0 100 41,3 100 41,3 100 49,3 100 57,3 100 65,3 ex04 06 90 Other cheese, excluding cheese for processing falling within CN code 0406 90 01 75,0 1 000 52,0 1 000 52,0 1 000 57,0 1 000 62,0 1 000 68,0 0406 90 01 Other cheese for processing 17,5 300 100,0 300 100,0 300 100,0 300 100,0 300 100,0 0407 00 19 Poultry eggs, for hatching (excluding turkey or goose eggs) 52,0 200 100,0 200 100,0 200 100,0 200 100,0 200 100,0 0408 99 80 Birds eggs, not in shell, fresh, cooked by steaming or by boiling in water, moulded, frozen or otherwise preserved, whether or not containing added sugar or other sweeteners, suitable for human consumption (excluding dried eggs and egg yolks) 50,0 60 50,0 60 50,0 70 50,0 80 50,0 90 50,0 0409 00 00 Natural honey 50,0 100 30,0 100 30,0 100 30,0 100 30,0 100 30,0 0504 00 00 Guts, bladders and stomachs of animals (other than fish), whole and pieces thereof 32,5 1 000 100,0 1 000 100,0 1 200 100,0 1 400 100,0 1 600 100,0 50,0 52,0 0601 Bulbs, tubers, tuberous roots, corms, crowns and rhizomes, dormant, in growth or in flower; chicory plants and roots other than roots of heading 1212 17,5 200 100,0 200 100,0 200 100,0 200 100,0 200 100,0 32,5 50,0 0602 20 Edible fruit or nut trees, shrubs and bushes, whether or not grafted; vine slips, grafted or rooted 2,5 500 100,0 500 100,0 500 100,0 500 100,0 500 100,0 17,5 50,0 0602 90 30 Vegetable and strawberry plants 17,5 1 150 100,0 1 150 100,0 1 300 100,0 1 450 100,0 1 600 100,0 0602 90 45 Outdoor rooted cuttings and young plants of trees, shrubs and bushes (excluding fruit, nut and forest trees) 50,0 100 100,0 100 100,0 100 100,0 100 100,0 100 100,0 0602 90 99 Other live indoor plants (excluding rooted cuttings, young plants and flowering plants with buds or flowers) 17,5 300 42,9 300 42,9 400 57,1 500 71,4 600 100,0 0701 10 00 Seed potatoes, fresh or chilled 40,0 50 000 37,5 50 000 37,5 50 000 37,5 50 000 37,5 50 000 37,5 0703 20 00 Garlic, fresh or chilled 50,0 1 000 100,0 1 000 100,0 1 150 100,0 1 300 100,0 1 500 100,0 0712 90 50 0712 90 90 Carrots and other vegetables and mixtures of vegetables, dried, whole, cut, sliced, broken or in powder, but not further prepared 50,0 150 50,0 150 50,0 150 50,0 150 50,0 150 50,0 0713 10 10 Peas (Pisum sativum), dried, shelled, for sowing 17,5-25 450 100,0 450 100,0 450 100,0 450 100,0 450 100,0 0713 10 90 Peas (Pisum sativum), dried, shelled, whether or not skinned or split (excluding peas for sowing) 50,0 350 24,0 350 24,0 350 28,0 350 32,0 350 36,0 0713 33 90 Kidney beans (Phaseolus vulgaris), dried, shelled, whether or not skinned or split (excluding beans for sowing) 50,0 150 50,0 150 50,0 150 50,0 150 50,0 150 50,0 ex07135000 Broad beans (Vicia faba var. major) and horse beans (Vicia faba var. equina, Vicia faba var. minor), dried, shelled, for sowing 17,5-25,0 4 200 40,0 4 200 50,0 4 200 60,0 4 200 70,0 4 200 80,0 ex07139000 Other dried leguminous vegetables, shelled, whether or not skinned or split, other than for sowing 50,0 3 600 20,0 3 600 20,0 3 600 26,0 3 600 30,0 3 600 42,0 0802 12 90 Fresh or dried almonds, shelled (excl. bitter) 50,0 100 100,0 100 100,0 100 100,0 100 100,0 100 100,0 0802 22 00 Hazelnuts or filberts (Corylus spp.), fresh or dried, shelled, whether or not peeled 50,0 100 100,0 100 100,0 100 100,0 100 100,0 100 100,0 0802 90 Other nuts, fresh or dried, whether or not shelled or peeled 50,0 100 100,0 100 100,0 100 100,0 100 100,0 100 100,0 0804 40 00 Avocados, fresh or dried 52,0 100 23,1 100 23,1 100 28,8 100 32,7 100 44,2 0806 20 Grapes, dried 52,0 100 23,1 100 23,1 100 28,8 100 32,7 100 44,2 ex08 08 10 Apples, fresh, from 1 February to 30 April 52,0 2 000 100,0 2 000 100,0 2 000 100,0 2 000 100,0 2 000 100,0 0808 20 50 Pears, fresh, from 1 February to 30 April 52,0 300 100,0 300 100,0 300 100,0 300 100,0 300 100,0 0810 50 00 Kiwi fruit, fresh 50,0 100 50,0 100 50,0 100 50,0 100 50,0 100 50,0 0813 20 00 Prunes, dried 52,0 100 100,0 100 100,0 100 100,0 100 100,0 100 100,0 1001 10 00 Durum wheat, from 1 December to 31 March 75 (1) 5 000 25,0 5 000 25,0 5 000 25,0 5 000 25,0 5 000 25,0 ex10019099 Spelt, common wheat and meslin other than for sowing 135 (1) 1 060 000 (7) Article 2 38,0 1 060 000 (7) Article 2 38,0 1 060 000 (7) Article 2 38,0 1 060 000 (7) Article 2 38,0 1 060 000 (7) Article 2 38,0 1003 00 10 Barley for sowing 2,5-36,0 2 000 100,0 2 000 100,0 2 000 100,0 2 000 100,0 2 000 100,0 ex10030090 Barley (other than for sowing and for malting), from 1 December to 31 March 35 (2) 100 000 20,0 100 000 20,0 100 000 20,0 100 000 20,0 100 000 20,0 ex10030090 Barley for malting 35 (2) 10 000 100,0 10 000 100,0 12 000 100,0 14 000 100,0 16 000 100,0 1004 00 00 Oats 2,5 800 100,0 800 100,0 800 100,0 800 100,0 800 100,0 25 30 1005 10 Maize seed 2,5 1 000 100,0 1 000 100,0 1 000 100,0 1 000 100,0 1 000 100,0 1005 90 00 Maize other than seed 35 (2) 2 000 (8) 2 000 (8) 2 000 (8) 2 000 (8) 2 000 (8) 1006 10 10 Paddy rice for sowing 2,5 1 000 100,0 1 000 100,0 1 000 100,0 1 000 100,0 1 000 100,0 1006 30 Semi-milled or wholly milled rice, whether or not polished or glazed 140 (3)-172 (5) 200 100,0 200 100,0 200 100,0 200 100,0 200 100,0 1007 00 90 Grain sorghum (excluding hybrid grain sorghum for sowing) 25 (4) 3 000 100,0 3 000 100,0 3 000 100,0 3 000 100,0 3 000 100,0 1107 10 19 1107 10 99 Malt, not roasted, in a form other than flour 40,0 5 000 25,0 5 000 25,0 5 000 25,0 5 000 25,0 5 000 25,0 1108 12 00 Maize (corn) starch 32,5 800 23,1 800 23,1 800 23,1 800 23,1 800 23,1 1108 13 00 Potato starch 32,5 500 23,1 500 23,1 500 23,1 500 23,1 500 23,1 ex12059000 Rape or colza seed, whether or not broken, for crushing 2,5 1 250 100,0 1 250 100,0 1 500 100,0 1 750 100,0 2 000 100,0 1206 00 10 Sunflower seed, for sowing 2,5 250 100,0 250 100,0 250 100,0 250 100,0 250 100,0 ex12060099 Sunflower seeds, whether or not broken (excluding seed for sowing, shelled seeds and seeds in grey and white striped shells) for crushing 2,5 2 500 100,0 2 500 100,0 3 000 100,0 3 500 100,0 4 000 100,0 1207 50 90 Mustard seeds, whether or not broken (excluding seed for sowing) 25,0 150 100,0 150 100,0 150 100,0 150 100,0 150 100,0 1209 10 00 Sugar beet seed, for sowing 2,5 1 000 100,0 1 000 100,0 1 000 100,0 1 000 100,0 1 000 100,0 1209 21 00 Alfalfa seed for sowing 2,5 100 100,0 100 100,0 100 100,0 100 100,0 100 100,0 1209 91 Vegetable seeds, for sowing 2,5 1 200 100,0 1 200 100,0 1 200 100,0 1 200 100,0 1 200 100,0 1212 10 10 1212 10 91 Locust beans and locust-bean seeds, not shelled, crushed or ground 32,5 200 100,0 200 100,0 200 100,0 200 100,0 200 100,0 1213 00 00 Cereal straw and husks, unprepared, whether or not chopped, ground, pressed or in the form of pellets. 2,5-40 1 150 100,0 1 150 100,0 1 150 100,0 1 150 100,0 1 150 100,0 1214 Swedes, mangolds, fodder roots, hay, lucerne (alfalfa), clover, sainfoin, forage kale, lupins, vetches and similar forage products, whether or not in the form of pellets 2,5 61 000 100,0 61 000 100,0 61 000 100,0 61 000 100,0 61 000 100,0 1507 10 90 Soya oil, crude, whether or not degummed (excluding soya oil for technical or industrial uses other than the manufacture of foodstuffs for human consumption) 2,5 30 000 100,0 30 000 100,0 30 000 100,0 30 000 100,0 30 000 100,0 ex15 07 90 Soya oil and its fractions, whether or not refined, packaged 25,0 100 100,0 100 100,0 100 100,0 100 100,0 100 100,0 ex15 08 90 Ground-nut oil and its fractions, whether or not refined, packaged 1509 10 90 Olive oil, virgin, other than lampante virgin olive oil 52,0 500 32,7 500 32,7 500 32,7 500 32,7 500 32,7 1512 11 91 Sunflower-seed oil, crude, (excluding oil for technical or industrial uses other than the manufacture of foodstuffs for human consumption) 2,5 4 000 100,0 4 000 100,0 4 000 100,0 4 000 100,0 4 000 100,0 1514 11 Rape or colza oil, crude 2,5 12 500 100,0 12 500 100,0 15 000 100,0 17 500 100,0 20 000 100,0 ex15141990 Low erucic acid rape or colza oils (fixed oils with an erucic acid content of less than 2 %) and their fractions, whether or not refined, but not chemically modified, (excluding crude oil and oil for technical or industrial uses other than the manufacture of foodstuffs for human consumption), packaged 25,0 600 100,0 600 100,0 600 100,0 600 100,0 600 100,0 1515 11 00 Crude linseed oil 2,5 125 100,0 125 100,0 125 100,0 125 100,0 125 100,0 1515 90 40 1515 90 59 Other vegetable oils, crude 2,5 50 100,0 50 100,0 50 100,0 75 100,0 100 100,0 1515 90 60 1515 90 99 Other vegetable oils and their fractions 25,0 150 100,0 150 100,0 150 100,0 150 100,0 150 100,0 ex20 02 90 Tomatoes, prepared or preserved otherwise than by vinegar or acetic acid (other than tomatoes whole or in pieces) in packings of more than 1 kg 40-50,0 100 100,0 100 100,0 100 100,0 100 100,0 100 100,0 2003 10 2003 90 Mushrooms, prepared or preserved otherwise than by vinegar or acetic acid 50,0 200 70,0 200 70,0 200 80,0 200 90,0 200 100,0 2004 10 10 Potatoes, cooked, frozen 25,0 1 000 60,0 1 000 60,0 1 000 60,0 1 000 60,0 1 000 60,0 2005 40 00 2005 51 00 Peas (Pisum sativum) and beans (Vigna spp., Phaseolus spp.), prepared or preserved otherwise than by vinegar or acetic acid, not frozen 50,0 100 50,0 100 50,0 100 50,0 100 50,0 100 50,0 2005 70 10 2005 70 90 Olives, prepared or preserved otherwise than by vinegar or acetic acid, not frozen 50,0 100 10,0 100 10,0 100 20,0 100 20,0 100 30,0 ex20071010 2007 10 91 ex20071099 2007 99 20 2007 99 31 2007 99 35 ex20079939 2007 99 55 ex20079957 2007 99 91 2007 99 93 ex20079998 Jams, jellies, marmalades, purÃ ©es and pastes of fruit other than citrus fruit, strawberries and apricots 50,0 150 20,0 150 20,0 200 30,0 250 40,0 300 50,0 2008 19 13 2008 19 19 Almonds and pistachios, roasted, and nuts and other seeds, including mixtures, prepared or preserved, in immediate packings of a content of less than 1 kg 50,0 100 20,0 100 20,0 100 30,0 100 40,0 100 50,0 2008 70 61 2008 70 71 2008 70 79 Peaches including nectarines, prepared or preserved, not containing added spirit but containing added sugar 50,0 150 20,0 150 20,0 150 30,0 150 40,0 150 50,0 2009 79 19 2009 79 99 Apple juice, unfermented, not containing added spirit, concentrated 50,0 300 100,0 300 100,0 300 100,0 300 100,0 300 100,0 ex20098079 2009 80 88 2009 80 99 Fruit or vegetable juices, unfermented, concentrated 50,0 500 70,0 500 70,0 580 80,0 660 90,0 730 100,0 2009 90 59 2009 90 98 Mixtures of fruit juices, including grape must, and juices of vegetables (other than apples, pears, citrus fruit, pineapples and tropical fruit), without added sugar 50,0 100 100,0 100 100,0 100 100,0 100 100,0 100 100,0 2204 10 Sparkling wine 52,0 3 000 hl 23,1 3 000 hl 23,1 3 000 hl 32,7 3 000 hl 42,3 3 000 hl 53,8 2204 21 Other wine of fresh grapes, in containers holding 2 litres or less 52,0 6 000 hl 23,1 6 000 hl 23,1 6 000 hl 32,7 6 000 hl 42,3 6 000 hl 53,8 2204 29 Other wine of fresh grapes, in containers holding more than 2 litres 52,0 12 000 hl 23,1 12 000 hl 23,1 12 000 hl 32,7 12 000 hl 42,3 12 000 hl 53,8 2302 30 10 2302 30 90 Bran, sharps and other residues, whether or not in the form of pellets, derived from the milling, sifting or other working of wheat 2,5 3 000 100,0 3 000 100,0 3 500 100,0 4 200 100,0 5 000 100,0 2302 40 10 2302 40 90 Bran, sharps and other residues, whether or not in the form of pellets, derived from the milling, sifting or other working of other cereals 2,5 12 500 100,0 12 500 100,0 15 000 100,0 17 500 100,0 20 000 100,0 2303 20 11 2303 20 18 Beet pulp 2,5 40 000 100,0 40 000 100,0 50 000 100,0 60 000 100,0 72 000 100,0 2303 20 90 Bagasse and other waste of sugar manufacture (excluding beet pulp) 32,5 5 000 100,0 5 000 100,0 5 000 100,0 5 000 100,0 5 000 100,0 2309 10 Dog or cat food, put up for retail sale 32,5 1 000 38,5 1 000 38,5 1 000 38,5 1 000 38,5 1 000 38,5 ex23 09 90 Other preparations of a kind used in animal feeding (only anticoccidials on a base, choline 70, prepared foods for fishes, antibiotics, milk replacers, dried melassed beet pulp, residues from the manufacture of starch, other than premixes) 2-10-17,5 6 000 100,0 6 000 100,0 9 000 100,0 12 000 100,0 15 000 100,0 ex23099099 Premixes of a kind used in animal feeding 52,0 1 000 51,9 1 000 51,9 1 000 51,9 1 000 51,9 1 000 51,9 2401 10 60 Sun-cured, oriental-type tobacco, not stemmed/stripped 17,5 200 100,0 200 100,0 300 100,0 400 100,0 500 100,0 2401 10 70 Dark air-cured tobacco, not stemmed/stripped 2401 20 90 Tobacco partly or wholly stemmed/stripped but not further worked (1) This rate shall be applied to the value category MAD 1 000/tonne or less; the value category more than MAD 1 000/tonne is subject to an import duty of 2,5 %. (2) This rate shall be applied to the value category MAD 800/tonne or less; the value category more than MAD 800/tonne is subject to an import duty of 2,5 %. (3) This rate shall be applied to the value category MAD 3 000/tonne or less; the value category more than MAD 3 000/tonne is subject to an import duty of 16 %. (4) This rate shall be applied to the value category MAD 800/tonne or less; the value category more than MAD 800/tonne is subject to an import duty of 16 %. (5) This rate shall be applied to the value category MAD 4 020/tonne or less; the value category more than MAD 4 020/tonne is subject to an import duty of 16 %. (6) Without prejudice to the rules for the interpretation of the combined nomenclature, the description of the products is deemed to be indicative only, the preferential scheme being determined, for the purposes of this Annex, by the coverage of the corresponding CN code in Regulation (EC) No 1789/2003 (OJ L 281, 30.10.2003, p. 1). Where ex CN codes are indicated, the preferential scheme is to be determined by application of the CN code and corresponding description taken together. (7) If Moroccan production of common wheat (P) exceeds 2,1 million tonnes, this quota (Q) will be reduced in accordance with the formula: Q (millions of tonnes) = 2,59-0,73*P (millions of tonnes), with a minimum of 400 000 for Moroccan production of 3 000 000 tonnes or more. (8) The preferential rate applicable is 2,5 %. EURO-MEDITERRANEAN AGREEMENT establishing an association between the European Communities and their Member States, of the one part, and the Kingdom of Morocco, of the other part The Agreement drawn up in 11 official languages of the European Union (Spanish, Danish, German, Greek, English, French, Italian, Dutch, Portuguese, Finnish and Swedish) was published in OJ L 70, 18.3.2000, p. 2. The Czech, Estonian, Latvian, Lithuanian, Hungarian, Maltese, Polish, Slovak and Slovenian versions are published in this Official Journal.